Citation Nr: 1533329	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to the service-connected left knee
enthesophyte, status post crush injury.

2. Entitlement to an increased disability rating for left knee enthesophyte, status post crush injury, currently rated as 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the St. Louis, Missouri Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for major depression, continued a 10 percent disability rating for left knee disability, and denied a TDIU.

Earlier in his appeal, the Veteran was represented first by the American Legion, and later by the Disabled American Veterans. In an April 2010 VA Form 21-22, he appointed the Missouri Veterans Commission as his representative.

In October 2011, the Board remanded the case to the RO for additional actions.

Prior to the October 2011 Board remand, the issues on appeal before the Board also included entitlement to left knee disability ratings higher than 40 percent from November 29, 2004, to April 26, 2005, and 40 percent from June 1, 2005, to May 31, 2006, and the propriety of a reduction for the left knee disability rating from 40 percent to 10 percent effective June 1, 2006. In the 2011 remand, the Board instructed the RO to provide the Veteran a statement of the case (SOC) regarding those rating issues. In May 2013, the RO issued the Veteran an SOC as to those issues. The RO explained to the Veteran the amount of time he had to file a substantive appeal, if he wished to complete the process of appealing those issues. The Veteran did not file a substantive appeal on those issues. Those issues therefore are not before the Board on appeal. The issue that is on appeal regarding the ratings for left knee disability is an appeal for a rating higher than 10 percent. That appeal is based on an April 2007 claim and the July 2007 rating decision.

Most of the Board's instructions in the October 2011 remand have been fulfilled, but some have not been fulfilled. The United States Court of Appeal for Veterans Claims (Court) has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court. See Stegall v. West, 11 Vet. App. 268 (1998). The Board is again REMANDING the issue of service connection for an acquired psychiatric disability to the Agency of Original Jurisdiction (AOJ, in this case, the RO), to fulfill the instructions that have not yet been completed.


FINDINGS OF FACT

1. Left knee disability including enthesophyte, status post crush injury, was addressed by surgery for a meniscus tear, and is manifested by pain, diminished endurance, flare-ups, and the need for a brace, without limitation of flexion to 60 degrees, limitation of extension to 10 degrees, or objective evidence of lateral instability or subluxation.

2. The combined effects of the Veteran's left knee disability and psoriasis reduce his capacity for physically demanding tasks, and may slightly reduce his concentration, but do not make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Left knee disability including enthesophyte, status post crush injury, meets the criteria for a 20 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5262 (2014).

2. The Veteran's service-connected disabilities have not made him unemployable. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in September 2006 (TDIU), March 2007 (claim for increased rating), January 2009 (claim for increased rating), and May 2013 (TDIU). In those letters, VA advised the Veteran what information was needed to substantiate these claims. VA also informed the Veteran how VA assigns disability ratings, TDIUs, and effective dates. VA also informed the Veteran that his original claims file was lost and rebuilt.

In the October 2011 remand, the Board instructed the RO to provide the Veteran notice pertaining to the TDIU issue, notify him that his original claims file was lost and rebuilt, provide him VA medical examinations addressing the nature and history of any psychiatric disorder, the severity and effects of the left knee disability, and the effects of service-connected disabilities on capacity for employment, and provide him an SOC regarding the left knee disability ratings for certain periods. See above discussion.

Subsequently, the RO provided the Veteran with relevant notices, examinations, and SOC. The examination regarding psychiatric disorders did not address all of the issues raised in the remand instructions. The Board is remanding that issue again for additional action. With respect to the issues of ratings for left knee disability and of a TDIU, the Board is satisfied that there has been substantial compliance with the remand directives, such that additional remand is not necessary. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains medical treatment records and reports of VA examinations. His original claims file was lost, and the RO rebuilt the file. The rebuilt file does not contain service medical records. Where events during service are relevant to the issues on appeal, the Board will give due consideration to the Veteran's accounts and other alternative information about that time period. The available treatment records and the examination reports provide relevant information that is sufficient to proceed with decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Knee Disability

The Veteran contends that his left knee disability has worsened, and warrants a disability rating higher than the existing 10 percent rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Medical records and statements from the Veteran indicate that his left knee history has included a crush injury, chondromalacia, an enthesophyte, a meniscus tear, arthroscopic surgery, and arthritis.

The rating schedule addresses musculoskeletal disorders at 38 C.F.R. § 4.71a. Diagnostic Code 5257 provides for rating recurrent subluxation or lateral instability of a knee at 30 percent if severe, 20 percent if moderate, and 10 percent if slight. Under Diagnostic Code 5258, semilunar cartilage that is dislocated, with frequent episodes of "locking," pain, and effusion, is rated at 20 percent. Under Diagnostic Code 5259, removal of semilunar cartilage, if symptomatic, is rated at 10 percent.

Arthritis is rated based on limitation of motion of the affected joint. If the limitation of motion is not compensable, a 10 percent rating is assigned for each major joint. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Under Diagnostic Code 5260, limitation of flexion of the knee to 15 degrees is rated at 30 percent, limitation to 30 degrees is rated at 20 percent, limitation to 45 degrees is rated at 10 percent, and limitation to 60 degrees is rated at 0 percent. Under Diagnostic Code 5261, limitation of extension of the knee to 45 degrees is rated at 50 percent, limitation to 30 degrees is rated at 40 percent, limitation to 20 degrees is rated at 30 percent, limitation to 15 degrees is rated at 20 percent, limitation to 10 degrees is rated at 10 percent, and limitation to 5 degrees is rated at 0 percent. 

Diagnostic Code 5262 provides for rating impairment of the tibia and fibula at 40 percent if there is nonunion, with loose motion, requiring a brace. With malunion and knee disability, the ratings are 30 percent if knee disability is marked, 20 percent if moderate, and 10 percent if slight.

The Veteran's left knee condition is rated under Diagnostic Code 5257-5262, which would be based on the presence and severity of any instability and subluxation and/or impairment of the tibia and fibula.

Generally, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014). In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both. See VAOPGCPREC 23-1997 (1997). Similarly, the VA General Counsel has indicated that when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. See VAOPGCPREC 9-2004 (2004).

The Veteran's original claims file was lost and rebuilt. The rebuilt file does not contain records from the time of his service. What information is available about the early history of his left knee problems is in later statements and records.

In October 2003, the Veteran sought VA treatment for left knee pain and popping. He reported that he had received disability compensation for a left knee disability. He stated that payments had stopped, and that he wanted payments to resume. The treating clinician heard a loud pop from the Veteran's left knee when he attempted to squat. In an October 2003 claim, the Veteran indicated that his service-connected left knee disability had worsened, and that he was seeking a rating higher than the existing 10 percent rating.

In a February 2004 VA orthopedic consultation, the Veteran reported that during his service in the 1980s he sustained a crush injury of the left knee, when a piece of heavy equipment fell on him. Left knee x-rays showed an enthesophyte on the superior patella. In March 2004, a treating clinician provided an impression of left knee patellofemoral chondromalacia.

On VA examination in July 2004, the Veteran reported that after the left knee injury during service he was on crutches for six months. He stated that presently he continued to have severe knee pain and popping of the knee. The examiner heard a very loud popping sound from the Veteran's left knee with squatting. The examiner indicated that the enthesophyte noted on x-rays was consistent with the injury during service that the Veteran described.

In a July 2004 rating decision, the RO noted that the Veteran's disability compensation had previously been suspended.  Effective from October 1, 2003, the RO assigned a 10 percent rating for the left knee disability under Diagnostic Code 5257. 

The Veteran received VA emergency treatment in November 2004. He stated that his left knee had popped out of place, and that he was experiencing increased pain and decreased range of motion. Treatment included a knee immobilizer, crutches, and pain medication. In December 2004, MRI of the knee showed a displaced medial meniscus bucket handle tear. Left knee surgery was planned. 

On VA examination in January 2005, the Veteran reported that in November 2004 his left knee locked and popped out of place, and that since then he had experienced severe left knee pain and had been unable to return to work. The examiner observed an antalgic gait. The range of motion of the left knee was from 0 to 110 degrees with pain beginning at 70 degrees. The Veteran was able to extend that knee fully while lying down, but not while standing. Repeated motions caused marked increase in pain. Left knee joint lines were exquisitely tender.

In VA treatment in January 2005, the Veteran indicated that he was unable to work. He stated that he worked installing heating ductwork, and that his employer would not let him resume work until his knee was fixed.

In April 2005, the Veteran underwent VA left knee arthroscopic surgery. Surgery included debridement of chondromalacia and excision of the bucket handle. He had follow-up treatment later in 2005. 

On VA examination in October 2005, the Veteran reported improvement in his left knee since the April 2005 surgery, but ongoing aches and pains in that knee. He stated that left knee pain limited how long he could stand or walk. The range of motion of the left knee was from 0 to 110 degrees, without evidence of pain. His gait was normal and non-antalgic. On x-rays, the enthesophyte was unchanged.

VA treatment of the Veteran in 2006 included physical therapy. In August, he stated that his left knee might have been twisted in a motor vehicle accident the previous summer. On orthopedic consultation in October, he reported that his left knee popped and was unstable. A physician prescribed a brace.

In April 2007, the Veteran requested a higher disability rating for his left knee disability. In July 2007, he stated that the knee was still prone to dislocation, and that he was now required to wear a metal brace to hold the knee. In May 2008, he asserted that his left knee disability was worse than the current rating reflected. He stated that he wore a brace every day to help him walk, that he always had left knee pain, and that it was difficult for him to get around. He asserted that his left knee disability limited him in the job market and made him unable to become gainfully employed.

In VA treatment in July and August 2008, the Veteran reported ongoing knee pain. In August 2008, bilateral knee x-rays showed minimal arthritis.

On VA examination in July 2012, the Veteran stated that his worsening left knee problems limited him to walking about an eighth of a mile. He reported that he could not lift more than 20 pounds, could not pull or drag anything, and could not do any squatting activity. He stated that he had increased left knee pain and had difficulty squatting. He reported that his left knee snapped with every step he took. He stated that weather changes or extra walking produced flare-ups with swelling and greater limitation on activity. The examiner found that the left knee was tender to palpation. That knee had motion from 0 to 100 degrees, with pain throughout that range. The examiner indicated that the left knee disability was manifested by swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. Strength of the left knee was 5/5. Anterior, posterior, and medial-lateral stability of the left knee were all normal on testing. There was no evidence of recurrent patellar subluxation or dislocation. It was noted that the Veteran wore a left knee brace constantly. The examiner indicated that the Veteran's left knee problems affected his ability to work.

On VA examination in August 2013, the Veteran reported that presently he had ongoing left knee pain and a popping sensation in that knee with walking. Motion of the left knee was to 135 degrees of flexion and 5 degrees of extension. After three repetitions, flexion was limited to 125 degrees and extension was to 0 degrees. The examiner noted that the left knee had pain on movement. The left knee was tender to palpation. Left knee muscle strength was 4/5. Testing showed left knee anterior and posterior instability, which the examiner described as moderate. It was noted that the Veteran regularly wore a knee brace when walking. His knee disability was noted to limit him to walking 50 feet, standing ten minutes, or standing two hours at one time, and to sitting two hours and standing or walking one to two hours in an eight hour period.

On VA examination in June 2014, the Veteran reported that presently his left knee problems limited his activity. He stated that the problems had worsened, and that he frequently wore a left knee brace. He related that weather and activity led to flare-ups of worse symptoms. The examiner found that the left knee had motion from 0 to 140 degrees, with no objective evidence of painful motion. The range was the same after three repetitions. The examiner found that the left knee had incoordination and impaired ability to execute movements smoothly. The knee disability also was manifested by instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. Muscle strength was 5/5. Joint stability was normal on testing. The examiner indicated that the left knee had a meniscus disorder with  frequent episodes of "locking," pain, and effusion, and with giving way at times. It was noted that the Veteran constantly wore a left knee brace. The examiner reported that the left knee disability limited the Veteran to one block of walking and one hour of standing.

Medical treatment and examination records contain somewhat varied findings about the manifestations and effects of the Veteran's left knee disability from 2007 forward. For example, the reports of three examinations held in 2012 through 2014 vary regarding the strength in the knee and the existence and extent of instability in the knee. It is possible, nevertheless, to perceive through the records an overall picture of the left knee disability, and to decide the appeal of the rating. The ranges of motion of the knee have not been so limited as to meet the Diagnostic Code 5260 or 5261 criteria for compensable ratings. Although testing has not shown lateral instability, a VA physician prescribed a left knee brace in 2006. With no showing of lateral instability or subluxation, the criteria for a higher rating under Diagnostic Code 5257 are not met. Although the RO has included Diagnostic Code 5262, there is no malunion or nonunion of the tibia and fibula, so a higher rating is not warranted under this code.

However, there is fairly consistent evidence of diminished endurance, and regular to constant use of a knee brace. Taking into consideration the diminished endurance, the reports of pain, the flare-ups of worse symptoms, the need for a brace, and the history of meniscus surgery, the disability picture reasonably supports a 20 percent rating with consideration of Diagnostic Code 5258. That is the only rating available under that code.

Because the limitations of motion are not compensable, it is not appropriate to assign separate ratings for arthritis and instability. As lateral instability has not been shown, the disability picture does not warrant a rating higher than the 20 percent rating granted here.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's left knee disability has not required frequent hospitalizations. There is history of the disability interfering with occupational tasks. The Veteran left a job at the time of an exacerbation of left knee problems. The knee disability reduces endurance for weight-bearing and other activities. The knee disability does not severely reduce capacity for employment with light to moderate physical demands, however, and thus does not markedly interfere with capacity for employment in general. The left knee disability picture is analogous to, rather than an exact fit with, the rating criteria. With careful consideration, though, the disability picture is not exceptional, nor so unusual that it cannot be addressed directly and analogously under the rating criteria. The disability picture is not in excess of the rating criteria. It is not necessary, then, to refer the rating issue for consideration of extraschedular ratings.

TDIU

The Veteran contends that the combined effects of his service-connected disabilities make him unemployable. He also has contended his left knee disability by itself makes him unemployable. 

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

The Veteran has two service-connected disabilities. The Board has granted in this decision a 20 percent rating for his left knee disability. His service-connected psoriasis is rated at 0 percent. The current combined rating is 20 percent. His disability ratings do not meet the criteria under 38 C.F.R. § 4.16(a) for consideration of a TDIU.

If a veteran's service-connected disabilities fail to meet the percentage requirement under 38 C.F.R. § 4.16(a), but the veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, the issue is to be submitted to the Director of the VA Compensation Service for consideration of a TDIU on an extra-schedular basis. 38 C.F.R. § 4.16(b).

The Board will consider whether the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation, such that referral for extra-schedular consideration is warranted.

As noted above, in November 2004 the Veteran had an exacerbation of his left knee problems. In January 2005, he indicated that he was unable to work. He stated that he worked installing heating ductwork, and that his employer would not let him resume work until his knee was fixed. He underwent left knee surgery in April 2005. In May 2005, a VA clinician indicated that the Veteran would benefit from vocational rehabilitation to prepare for a job that required less heavy labor. In VA treatment in November 2006, the Veteran stated that he had not worked for over a year due to a prior knee injury. Over the course of several decisions, the RO assigned for the left knee disability a 40 percent rating for a period in 2004 and 2005, a temporary 100 percent rating following the 2005 surgery, and a 40 percent rating for an additional period in 2005 and 2006. The Veteran's statements over time reflect that he has not returned to full time employment since the 2004 exacerbation and 2005 surgery.

In a VA examination in August 2013, the Veteran reported that during service he had a rash on his forehead. He related that the rash was diagnosed as psoriasis and treated with topical steroid therapy. He stated that presently he used nonprescription hydrocortisone cream daily, and aloe vera and Neosporin as needed, to address skin irritation. The examiner observed that psoriasis affected less than 5 percent of the area of the Veteran's hands, face, and neck, and less than 5 percent of his total body area. The Veteran denied that his skin disorder impacted his ability to work.

In a VA general medical examination in August 2013, the examiner found that musculoskeletal injury residuals and pain in the Veteran's neck, shoulders, back, and upper and lower extremities made him unable to complete physically demanding tasks on time, and that pain in those areas made him unable to concentrate well. That opinion applied to the combined effects of the left knee disability, which is service-connected, and disabilities affecting multiple other areas, for which service connection is not established. [The RO denied service connection for shoulder, neck, and back conditions in a September 2013 rating decision that the Veteran did not appeal.] The opinion therefore does not help to show the effect of the service-connected disabilities, by themselves, on his capacity for employment. As noted above, on VA examinations in 2012, 2013, and 2014, it was noted that his left knee disability made him unable to do physically demanding work, made him significantly limited in endurance for weight-bearing, and made him slightly limited in endurance for sitting.

Overall, the evidence indicates that the Veteran's psoriasis does not affect his work capacity, and that his left knee disability significantly impedes physically demanding work and somewhat limits endurance for light physical or even sedentary work. Even considering the effects of knee pain on concentration, however, the evidence does not suggest that the service-connected disabilities, by themselves, make him unable to secure or follow a substantially gainful occupation. Therefore, there is no basis to refer the TDIU issue for extraschedular consideration.


ORDER

A 20 percent disability rating for left knee disability including enthesophyte, status post crush injury, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a TDIU is denied.


REMAND

The Board is remanding the issue of service connection for an acquired psychiatric disability for additional action. The Veteran essentially contends that he has psychiatric disability that is attributable to service, or was caused or aggravated by his service-connected left knee disability. Service connection may be established, on a direct basis, for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014). Service connection may also be granted for a disability which is proximately due to or the result of, that is, secondary to, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

In the October 2011 Board remand, the Board instructed the RO to provide the Veteran a VA examination addressing the nature and likely etiology of any current psychiatric disorders. The Board noted the Veteran's contention that his service-connected left knee disability was the reason that he was receiving mental health treatment. The Board specified that, if the Veteran was found to have a psychiatric disorder that was not incurred in service, the clinician who examined the Veteran was to provide an opinion as to the likelihood that the current disorder was caused or aggravated by his service-connected left knee disability.

The Veteran had a VA mental disorders examination in July 2013. The examiner provided a diagnosis of chronic psychotic disorder. The examiner concluded that the Veteran's history did not support a diagnosis of depression. The examiner provided the opinion that it is less likely than not that the Veteran's psychiatric disorder was incurred in service. The examiner did not provide opinions as to the likelihood that his psychiatric disorder, which she diagnosed as chronic psychotic disorder, was caused or aggravated by his service-connected left knee disability. In accordance with Stegall, supra, the Board is remanding the issue again for opinions on the questions of secondary causation and aggravation.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to the psychologist who performed a July 2013 VA mental disorders examination of the Veteran (or another psychologist or psychiatrist if she is no longer available).

Ask the examiner to review the file and provide an amended report with opinions addressing the following questions:

A. Is it at least as likely as not (at least a 50 percent likelihood) that the Veteran's psychiatric disorder (diagnosed in 2007 as depression and in 2013 as chronic psychotic disorder) is proximately due to or the result of his service-connected left knee disability?

B. Is it at least as likely as not (at least a 50 percent likelihood) that the Veteran's psychiatric disorder (diagnosed in 2007 as depression and in 2013 as chronic psychotic disorder) has been aggravated (worsened) by his service-connected left knee disability?

Ask the examiner to explain the conclusions reached.

2. Thereafter, review the expanded record and reconsider the remanded claim. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


